              Case 1:20-cv-11283-ADB Document 103 Filed 07/13/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF MASSACHUSETTS




 PRESIDENT AND FELLOWS OF
 HARVARD COLLEGE; and
 MASSACHUSETTS INSTITUTE OF
 TECHNOLOGY,

                 Plaintiffs,

         v.                                             Civil Action No. 1:20-cv-11283-ADB

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY; U.S.
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT; CHAD F. WOLF, in his
 official capacity as Acting Secretary of the
 United States Department of Homeland
 Security; and MATTHEW ALBENCE, in his
 official capacity as Acting Director of U.S.
 Immigration and Customs Enforcement,

                 Defendants.




                                  DECLARATION OF STUDENT #2

       I, Student #2, hereby state under the penalty of perjury that the following statements are true

and accurate to the best of my knowledge:

       1.       I am a graduate student at the Massachusetts Institute of Technology in engineering.

I am not revealing my name or certain facts that may reveal my identity due to fears that, based on

my participation in this litigation or information disclosed in this declaration, I could face retaliation

from immigration authorities or harm in my home country or elsewhere.

       2.       I am originally from Lebanon and I hold an F-1 visa that allows me to study in the

United States. Prior to beginning my graduate studies, I was also an undergraduate student at MIT.
             Case 1:20-cv-11283-ADB Document 103 Filed 07/13/20 Page 2 of 2



        3.      �e focus of my graduate studies is engineering. I have been working on a

collaboration between MIT and NASA. I also have several courses left to take to complete my

graduate studies.

        4.      If the COVID-19 and Fall 2020 directive issued by United States Immigration and

Customs Enforcement on July 6, 2020 remains in eﬀect, I may be required to leave the United States

if MIT conducts my graduate program through online courses during the fall semester.

        5.      If I have to leave the United States and return to Lebanon, it will be virtually

impossible for me to continue my research, as well as my work related to the NASA project, which

is directly related to my graduate thesis. Most of my work is not possible to do from Lebanon.

Lebanon is currently experiencing an extreme economic crisis and famine. I would not be able to

access the basic tools to complete my work online, including electricity and reliable internet.

Returning to Lebanon would halt my progress on my graduate studies and would negatively impact

the team that I work with. NASA is counting on our work, and it would be very disruptive if I could

not continue this fall.

        6.      In addition to the disruption to my team and my own education, leaving the United

States will be a great hardship personally. Because of the ongoing crisis in Lebanon, I am concerned

about my safety and access to food in my home country. I am also concerned about the risk of

COVID-19 infection to my parents if I come into contact with them after a long international ﬂight.

        7.      I have also signed a lease for the entire academic year and all of my furniture and

possessions are in Massachusetts. If I am forced to return to Lebanon, I will need to break my lease.

        I declare under penalty of perjury that the foregoing is true and correct.



Executed on this day, July 13, 2020
                                                              /s/ Student #2
                                                              Student #2

                                                   -2-
